Title: From John Quincy Adams to John Adams Smith, 29 October 1823
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear Sir,
					Washington 29 October 1823
				
				Mr. Samuel G. Goodrich, the Bearer of this letter, is a Citizen of Connecticut, of respectable character & acquirements, recommended to me by very estimable friends, and related by blood and marriage, to the late Lieutt. Governor Goodrich, and to Mr. Bradley heretofore a Member of the Senate of the United States from Vermont, and his son a Member elect of the present Congress from the same State.—I take pleasure in introducing him to your acquaintance, and recommending him to your kindness.—I am with great respect and / esteem, Dr. Sir your Friend,
				
					John Quincy Adams.
				
				
			